    Case 1:20-cr-00103-DB Document 1 Filed 11/04/20 PageID.1 Page 1 of 3




JOHN W. HUBER, United States Attorney (#7226)
JACOB J. STRAIN, Assistant United States Attorney (#12680)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800 •Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682


                        IN THE UNITED STATES DISTRICT COURT

                        DISTRICT OF UTAH, NORTHERN DIVISION


UNITED STATES OF AMERICA,                                         INDICTMENT

                       Plaintiff,                     Count 1: 18 U.S.C. § 1014 (False
                                                      Statement to a Bank)
       vs.

CHARLIE JAMES WISCAVER,                            Case: 1:20-cr-00103
                                                   Assigned To: Benson, Dee
                       Defendant.                  Assign. Date: 11/4/2020
                                                   Description:

                                              Countl
                                     18 U.S.C. § 1014 and 2(b)
                                    (False Statement to a Bank)

        1.      On or about April 4, 2020, in the Northern Division of the District of Utah and

elsewhere,

                                CHARLIE JAMES WISCAVER,

defendant herein, knowingly made and caused to be made a false statement listed below for the

purpose of influencing the action of Goldenwest Credit Union ("GCU"), the deposits of which

were then federally insured, in connection with a PPP loan application for his business Semper Fi

Satellite for approximately $64,980.00, in that defendant WISCAVER falsely stated and caused to

be falsely stated:

                a.   Defendant WIS CAVER, as 100% owner of Semper Fi Satellite, had not been
      Case 1:20-cr-00103-DB Document 1 Filed 11/04/20 PageID.2 Page 2 of 3



                    convicted of a felony within the last five years; when in fact, he had;

               b.   Defendant WIS CAVER, as 100% owner of Semper Fi Satellite, was not the
                    subject of an indictment, criminal information, arraignment, or other means by
                    which formal criminal charges are brought in any jurisdiction; when in fact, he
                    had been charged in state court with a felony and was on pretrial release
                    waiting for a jury trial;

               c.   Semper Fi Satellite had 5 paid employees as reported on Form(s) 1099-MISC;
                    when in fact, it had none;

               d.   Semper Fi Satellite had an average monthly payroll of $25,992; when in fact,
                    it had no monthly payroll;

               e.   The purpose of the loan was to cover Semper Fi Satellite's payroll,
                    lease/mortgage interest, and utilities; when in fact, defendant WISCAVER
                    used the loan money for other purposes and for his own personal benefit; and

               f.   Semper Fi Satellites had been in operation on February 15, 2020; when in fact,
                    it was not registered with Utah Department of Commerce until May 5, 2020.

        All in violation of 18 U.S.C. § 1014 and 18 U.S.C. § 2(b).

II

II

II

II

II

II

II

II

II

II

II

'//

                                             Page 2 of3
    Case 1:20-cr-00103-DB Document 1 Filed 11/04/20 PageID.3 Page 3 of 3



                       NOTICE OF INTENT TO SEEK FORFEITURE

       Pursuant to 18 U.S.C. § 982(a)(2)(A), upon conviction of any offense in violation of

18 U.S.C. § 1014, the defendant shall forfeit to the United States of America any property, real

or personal, involved in such violations, and any property traceable to such property. The

property to be forfeited includes, but is not limited to:

        •   A money judgment equal to the value of all property not available for forfeiture as a
            result of any act or omission of the defendant for one or more of the reasons listed in
            21 U.S.C. § 853(p); and

        •   Substitute property as allowed by 18 U.S.C. § 982(b) and 21 U.S.C. § 853(p).


                                                A TRUE BILL:



                                                FOREPERS~J         TI-IE GRAND JURY


JOHN W. HUBER
United States Attorney




                                               Page 3 of3
